DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brancheriau (French Patent Publication 2876655).
	Re claim 1, Brancheriau discloses a hybrid cowl cross bar comprising: a metal pipe (22 and 24, the pipe is partially metal, see the machine translation at page 3); and a reinforcing material (42, but just one of 42) inserted into the metal pipe, wherein the reinforcing material comprises an outer portion having a shape of a single closed loop (one of 42 has the shape of a single closed loop), and an inner portion protruding from an inner surface of the outer portion.  See the annotated drawing below.

    PNG
    media_image1.png
    567
    640
    media_image1.png
    Greyscale

	Re claim 2, the reinforcing material is made of at least one material selected from a synthetic resin and a composite material (see page 3 of the machine translation which discloses using a plastic material). 
	Re claim 4, Brancheriau discloses a hybrid cowl cross bar comprising: a metal pipe (22 and 24, the pipe is partially metal, see the machine translation at page 3); and a reinforcing material (42, but just one of 42) inserted into the metal pipe and having a shape of a single closed loop, wherein a rib (see the annotated figure above)  is provided inside the reinforcing material and protrudes form an inner surface of the reinforcing member to increase a capacity to resist injection pressure when the metal pipe is insert-injected and to secure rigidity (this is inherent to the structure). 
	Re claim 5, the reinforcing material is made of at least one material selected from a synthetic resin and a composite material (see page 3 of the machine translation which discloses using a plastic material).
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Brancheriau (French Patent Publication 2876655) in view of Schijve (US Patent 9,010,839).
	Brancheriau does not disclose the composite material being PP+GF50%.	
	Schijve teaches the use of PP+GF50% in automotive applications.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct a composite hybrid cowl cross bar, such as that disclosed by Brancheriau, from PP+GF50%, as taught by Schijve, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See In re Leshin, 125 USPQ 416 (CCPA 1960). 

Allowable Subject Matter
Claims 8-10 are allowed.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but they are not fully persuasive.  In response to applicant’s amendments, the examiner has changed the interpretation of how the prior art anticipates the claimed invention above.  Thus, applicant’s arguments are largely moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason S Morrow whose telephone number is (571)272-6663. The examiner can normally be reached Monday through Friday, 7:30 a.m.-5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S MORROW/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
October 3, 2022